Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 was filed after the mailing date of the application on 7/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US Patent Pub. 2004/0268145) in view of Budampati (US Patent Pub. 2012/0254958).


As per claims 1, 9 and 17: Watkins discloses a computer implemented method comprising:
(i) identifying, by one or more processors, an initial group of network devices from a set of network devices (Claim 35; assessing the integrity of remote network devices for purposes of regulating access to network services via a network gateway comprising the steps of: defining at least one access control policy for accessing network services wherein the access control policy depends, at least in part, on the results of an integrity scan performed on the remote network device), the initial group of network devices being identified in accordance with a rule set (Paragraph 32);
(ii) initiating, by the one or more processors, a scan of the initial group of network devices (Paragraph 32; specifying the scan rules governing when client integrity scans occur);
	(iii) determining, by the one or more processors, in accordance with the rule set, an additional group of network devices from the set of network devices to be scanned after the scan of the initial group of network devices (claim 9; an authentication server that verifies user authentication credentials of users of remote network devices that access the network);
	Watkins doesn not specifically disclose (iv) initiating, by the one or more processors, a scan of the additional group of network devices; and repeating (iii) and (iv) until all network devices in the set of network devices are scanned in accordance with the rule set.
Budampati discloses scanning within its scanning range and compare the newly-generated PAN ID with PAN IDs associated with neighboring network devices to determine whether the newly-generated PAN ID is unique. Coordinator 302 may repeat the generating and comparing, until a generated PAN ID is determined to be unique (Paragraph 43).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Yeung and Vantalon in it’s entirety, to modify the technique of Yeung for reduce the rate of license validation requests to less than a threshold value by adopting Vantalon's teaching for contact the CA server to access the media if the initial rights and license exceed those provided during the bridge operation. The motivation would have been to improve software license management.
As per claims 2, 10 and 18: The method of claim 1, wherein identifying the initial set of network devices includes identifying the largest number of network devices that can be scanned in accordance with the rule set (Paragraph 32; specifying the scan rules governing when client integrity scans occur).
As per claims 3 and 11: The method of claim 2, wherein the rule set includes at least one rule identifying one or more network devices than cannot be scanned at the same time (Claim 35; assessing the integrity of remote network devices for purposes of regulating access to network services via a network gateway comprising the steps of: defining at least one access control policy for accessing network services wherein the access control policy depends, at least in part, on the results of an integrity scan performed on the remote network device).
As per claims 4, 12 and 19: The method of claim 1, wherein initiating the scan of the initial group of network devices includes providing instructions to one or more scanning devices, the instructions including an identification of each network device in the initial group of network devices (Claim 35; assessing the integrity of remote network devices for purposes of regulating access to network services via a network gateway comprising the steps of: defining at least one access control policy for accessing network services wherein the access control policy depends, at least in part, on the results of an integrity scan performed on the remote network device).
As per claims 5, 13 and 20: The method of claim 4, wherein the instructions further identify which network device, in the initial group of network devices, each scanning device of the one or more scanning devices is to scan (claim 9; an authentication server that verifies user authentication credentials of users of remote network devices that access the network).
As per claims 6 and 14: The method of claim 4, further comprising, prior to initiating the scan of the additional group of network devices, receiving confirmation that the scan of the initial group of network devices is complete (claim 9; an authentication server that verifies user authentication credentials of users of remote network devices that access the network).
As per claims 7 and 15: The method of claim 1, wherein initiating the scan of the additional group of network devices includes providing instructions to one or more scanning devices, the instructions including an identification of each network device in the additional group of network devices (Paragraph 32; specifying the scan rules governing when client integrity scans occur).
As per claims 8 and 16: The method of claim 7, wherein the instructions further identify which network device, in the additional group of network devices, each scanning device of the one or more scanning devices is to scan (Paragraph 32; specifying the scan rules governing when client integrity scans occur).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433